JUDGMENT
Tsoucalas, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Final Results of Redetermination Pursuant to Court Remand, The Torrington Co. v. United States Slip Op. 93-171 (August 26, 1993) (“Remand Results”), and any responses to the Remand Results submitted by the parties, including those of SKF USA Inc. and SKF France, S.A., which this Court finds to without merit, it is hereby Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration, are affirmed, and it is further
Ordered that since all other issues have been decided, this case is dismissed.